Name: Commission Regulation (EC) No 876/2004 of 29 April 2004 amending Annex VIII to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards trade in ovine and caprine animals for breeding (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  health;  agricultural activity;  trade
 Date Published: nan

 Avis juridique important|32004R0876Commission Regulation (EC) No 876/2004 of 29 April 2004 amending Annex VIII to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards trade in ovine and caprine animals for breeding (Text with EEA relevance) Official Journal L 162 , 30/04/2004 P. 0052 - 0053Commission Regulation (EC) No 876/2004of 29 April 2004amending Annex VIII to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards trade in ovine and caprine animals for breeding(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(1), and in particular the first paragraph of Article 23 thereof,Whereas:(1) Regulation (EC) No 999/2001 lays down conditions for intra-community trade in ovine and caprine animals for breeding.(2) Commission Regulations (EC) No 260/2003(2) and 1915/2003(3) amend Regulation 999/2001 to introduce eradication measures for holdings infected with scrapie, and amend the trade conditions for breeding sheep to allow unrestricted trade in sheep of the ARR/ARR prion protein genotype.(3) Monitoring requirements for holdings wishing to send breeding sheep and goats for intra-community trade should be amended to reflect the more vigourous approach being adopted to scrapie eradication. The restrictions on animals entering these holdings should no longer extend to sheep of the ARR/ARR prion protein genotype.(4) The new provisions should be introduced in two stages, to allow heightened surveillance in the short term, while preventing disruption of trade.(5) Regulation (EC) No 999/2001 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex VIII to Regulation (EC) No 999/2001 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 147, 31.5.2001, p. 1. as last amended by Commission Regulation (EC) No 2245/2003 (OJ L 333, 20.12.2003, p. 28).(2) OJ L 37, 13.2.2003, p. 7.(3) OJ L 283, 31.10.2003, p. 29.ANNEXPoint (a) of Part I of Chapter A of Annex VIII is replaced by the following:"a) ovine and caprine animals for breeding shall either be sheep of the ARR/ARR prion protein genotype, as defined in Annex I of Commission Decision 2002/1003/EC(1), or they shall have been kept continuously since birth or for the last three years on a holding or holdings which have satisfied the following requirements for at least three years:(i) until 30 June 2007:- it is subject to regular official veterinary checks,- the animals are marked,- no case of scrapie has been confirmed,- checking by sampling of old female animals intended for slaughter is carried out,- females, with the exception of sheep of the ARR/ARR prion protein genotype, are introduced into the holding only if they come from a holding which complies with the same requirements.From 1 July 2004 at the latest, the holding or holdings shall begin to satisfy the following additional requirements:- all animals referred to in Annex III, Chapter A, Part II, point 3 over the age of 18 months which have died or been killed on the holding shall be examined for scrapie in accordance with the laboratory methods laid down in Annex X, Chapter C, point 3.2(b), and- ovine and caprine animals, with the exception of sheep of the ARR/ARR prion protein genotype, shall be introduced into the holding only if they come from a holding which complies with the same requirements.(ii) from 1 July 2007:- it is subject to regular official veterinary checks,- the animals are identified in conformity with Community legislation,- no case of scrapie has been confirmed,- all animals referred to in Annex III, Chapter A, Part II, point 3 over the age of 18 months which have died or been killed on the holding have been examined for scrapie in accordance with the laboratory methods laid down in Annex X, Chapter C, point 3.2(b),- ovine and caprine animals, with the exception of sheep of the ARR/ARR prion protein genotype, are introduced into the holding only if they come from a holding which complies with the same requirements.If they are destined for a Member State which benefits, for all or part of its territory, from the provisions laid down in point (b) or (c), ovine and caprine animals for breeding shall comply with the additional guarantees, general or specific, which have been defined in accordance with the procedure referred to in Article 24(2)."(1) OJ L 349, 24.12.2002, p. 105.